IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 47 WM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
KYLE R. GOOSBY,               :
                              :
                Petitioner    :


                                       ORDER


PER CURIAM
      AND NOW, this 18th day of September, 2015, the Application for Extraordinary

Relief or King’s Bench Jurisdiction is DENIED.